FILED
                            NOT FOR PUBLICATION                             NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10007

               Plaintiff - Appellee,             D.C. No. 4:10-cr-01402-JMR

  v.
                                                 MEMORANDUM *
SAMUEL MONTES-LLANES, a.k.a.
Samuel Montes-Yanez, a.k.a. Samuel
Montez-Yanez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                       John M. Roll, Chief Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Samuel Montes-Llanes appeals from his guilty-plea conviction and 30-

month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Montes-Llanes’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Montes-Llanes the opportunity

to file a pro se supplemental brief. Montes-Llanes has filed a pro se supplemental

brief, and no answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. The

record belies Montes-Llanes’s contention that his plea was involuntary because he

did not understand the plea proceedings and did not sign the plea agreement. We

decline to address Montes-Llanes’s claim of ineffective assistance of counsel on

direct appeal as the record is insufficiently developed and his legal representation

was not so inadequate that it can be concluded at this point that he obviously was

denied his Sixth Amendment right to counsel. See United States v. McKenna, 327

F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of counsel are

generally inappropriate on direct appeal.”). We dismiss in light of the valid appeal

waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     11-10007